Annual report on the deliberations of the Petitions Committee 2008 (short presentation)
The next item is a short presentation of the report by Mrs McGuinness, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the year 2008.
rapporteur. - Mr President, by its very nature this report contains a great deal of statistics. You can look at, read and analyse those, but obviously the work of the committee throughout the last 12 months is there on view.
This committee that I sit on is a peculiar committee of Parliament. It has very direct links with citizens and it deals with problems raised by individuals and groups. Yes, people come to this committee with problems that we very often cannot solve, but at least they have a port to call on and, where cases are inadmissible, we try to redirect.
We deal with many, many problems from across Member States but, as the statistics show, some countries use the services of the committee more widely than others, perhaps because there are members of the committee who are from those countries and therefore they attract problems from their constituents. I am always fascinated by the reality, particularly in an Irish context, that sometimes people complain that Europe is too powerful and yet, when they have a problem and turn to Europe for help, they sometimes complain that Europe is not powerful enough. I think that is quite significant.
The Petitions Committee works, in my view, on the basis of 'soft power' and I think the work of the last 12 months has been about trying to influence Member States who are not implementing legislation in the manner that they should to change their ways. But we can only work by virtue of the people who come to us with problems and address them and their particular needs.
I want to talk about some of the issues we dealt with, not in detail but just to give a flavour. Obviously, the environment is the major area where complaints come to us from citizens of the European Union. Some of the major ones relate to water quality. The Baltic Sea issue was a very contentious one dealt with by the committee in harmony with other committees of the Parliament. Property rights are a very major concern for citizens and one that I fear will become increasingly so, if I judge by the complaints coming into my own constituency office from citizens who have purchased properties across Member States of the European Union. Our powers in this regard are limited but this does not mean that we cannot speak on these matters and try and make improvements.
In relation to business directories - where companies, individuals, schools, have been trapped into paying money to companies that publish names and then require payment, where people initially did not believe payment was necessary, or indeed required, or worse still, where people did not want the service at all - we are still inundated by individuals who are trapped and feel powerless to resist the pressures of these unscrupulous business directory companies. We have called for the Commission to take action in this regard.
We also stress in this report that we are concerned about the lack of progress on Equitable Life, on which the Petitions Committee did some work in 2007 and on which I chaired the Committee of Inquiry. We would urge the UK authorities to take on board all of our recommendations: apologise, yes, but also compensate those who were so severely affected.
In my final few seconds, let me talk about the committee itself and the procedures under which we work. We would rather only admissible petitions came our way and we need to work very hard with citizens so that they know what we can and cannot deal with. I want the timeframe in which complaints are dealt with to be improved as we go forward. As one who has served on this committee in this parliamentary term, I believe that, because it deals directly with citizens, it has a great role to play in reducing what I discussed in a school in Ireland yesterday, the so-called democratic deficit. At least people come here to the Parliament and they are heard and listened to. I think that is extremely important.
As we move to another year, let me thank the secretariat of the committee, the group staff and my own staff for their assistance in this report.
Member of the Commission. - Mr President, first of all I would like to express my appreciation for the work of Mrs McGuinness on this report, which I know she did in difficult circumstances. She has succeeded in illustrating the great variety of the work of the Committee on Petitions and I would like to reconfirm, as I have no doubt she expects, the Commission's willingness to cooperate in all ways we can with the work of the committee.
I would just like to pick up on two of the points she makes in the brief presentation of the report. Mrs McGuinness, first of all you underline the importance of direct contact between Parliament and the everyday, very real concerns of citizens who petition you. I agree, and I should know. You have dealt with nearly a hundred petitions coming from Malta since 2004, which is a rather high rate when taken pro rata to the population.
Some of these petitions are common to many other Member States as well, but many were quite specific to Malta. This demonstrates the useful direct contact with the citizen that the committee provides. In addition it is also true to say that a good collaboration with the national authorities and the organisation of fact-finding missions are definitely useful ingredients for your work.
Besides agreeing on the importance of working directly with citizens, the second thing I would like to pick up on is the general issue of fundamental rights. They crop up in many places in your report, whether about nationality and related rights, individual and family rights or the right of property, and as you know it very often happens that people who petition Parliament about their fundamental rights end up being disappointed. This is because such rights, more often than not, turn out to be outside the scope of Community law, as you have just rightly pointed out.
To use your own words, there is a lot to be done to separate the wheat from the chaff, those concerns which we can work on and those on which we cannot. My wish, my very sincere wish, is that your report will help people to see this clearly and realistically.
With these two comments, which I am sure will be taken in the spirit in which they are intended, I would just like to say that I wish the rapporteur every success and thank her again for this report.
The item is closed.
The vote will take place on Wednesday 22 April 2009.